                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

REGINALD MACKEY,                               :
     Petitioner,                               :
                                               :                 CIVIL ACTION
       v.                                      :                 NO. 16-5337
                                               :
SUPERINTENDENT MARK GARMAN,                    :
et al.,                                        :
        Respondents.                           :

                                          ORDER

       AND NOW, this 3rd day of April, 2020, upon careful and independent consideration of the

Petition for a Writ of Habeas Corpus and Memorandum of Law (ECF Nos. 1, 6), the Response and

Supplemental Response (ECF Nos. 17, 20), the Reply Briefs (ECF Nos. 18, 21), and available

state court records, and after review of the Report and Recommendation of United States

Magistrate Judge David R. Strawbridge (ECF No. 23), it is hereby ORDERED as follows:

       1. The Report and Recommendation (ECF No. 23) is APPROVED and ADOPTED;

       2. The Petition for a Writ of Habeas Corpus (ECF No. 1) is DENIED and DISMISSED;

       3. A certificate of appealability SHALL NOT issue, as Petitioner has not made a
          substantial showing of a denial of a constitutional right nor demonstrated reasonable
          jurists would debate the correctness of the procedural aspects of this ruling. See 28
          U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       4. The Clerk of Court shall mark this case CLOSED for statistical purposes.



                                                          BY THE COURT:



                                                          /s/ C. Darnell Jones, II
                                                          C. DARNELL JONES, II         J.
